            Case 1:19-cr-00392-EGS Document 1 Filed 11/26/19 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUⅣ IBIA

                                    Holding a Crilninal Term
                               Grand Jurv Sworn in on ⅣIay 7,2019

UNITED STATES OF AⅣ IERICA,                            Criminal No。

                V。                                     Offenses:

ⅣIARIYA Ⅳ10ZHALSKAYA,                                  18 UoSoC.§ 542
                                                       (Entw ofg00dS by means of
                        Defendant.                     ねIse statements)

                                                       18 UoS.C.§ 1956(a)(2)(A)
                                                       (Laundering of monetary instruments)

                                                       Forfeiture:18 UoS.C.§ 982(a)(1)&
                                                       (a)(2)(B);21 UoS.C.§ 853(p)

                                         INDICTⅣI ENT

The Grand Jury charges that:

                                         COUNT ONE
                          (Entry of goods by means of false statements)

       l.       On or about August 30,2017, within Russia and out of the jurisdiction of any

particular State or district, the defendant, MARIYA MOZHALSKAYA, a Russian national and a

resident of Russia, who had no known residence or past residence within the United States,

willfully and knowingly did enter and introduce, and attempt to enter and introduce, into the

commerce of the United States, imported merchandise, that is, two PEQ-l5a dual beam aiming

lasers, by means of a false and fraudulent declaration which falsely and fraudulently stated that the

package to which     it was annexed contained   a "Torch" valued at $85.00 in United States dollars,

whereas,    in truth and fact, as defendant, MARIYA MOZHALSKAYA, well knew, the said
           Case 1:19-cr-00392-EGS Document 1 Filed 11/26/19 Page 2 of 3




package contained two PEQ-15a dual beam aiming lasers of an approximate domestic value                   of

$5,415.00 in United States dollars, in violation of Title 18, United States Code, Section 542.

                   (Entry of goods by means of false statements, in violation of
                           Title 18, United States Code, Section 542)

                                              COUNT TWO
                                   (Laundering of monetary instruments)

        2.      On or about August 29, 2017, within Russia and out of the jurisdiction of any

particular State or district, the defendant, MARIYA MOZHALSKAYA, a Russian national and a

resident of Russia, who had no known residence or past residence within the United States, did

transport, transmit, transfer, and attempt to transport, transmit, and transfer funds, that is, a wire

transfer in the amount of $5,545.00, from a place in the United States to and through a place outside

the United States, that is, Russia, with the intent to promote the carrying on of specified unlawful

activity, that is, entry of goods by means of false statements, in violation of Title 18, United States

Code, Section 542.

                          (Laundering of monetary instruments, in violation of
                           Title 18, United States Code, Section 1956(a)(2XA))

                                       FORFEITURE ALLEGATION

        1.      Upon conviction of the offense alleged in Count One, the defendant shall forfeit to

the United States any property constituting, or derived from, proceeds the defendant obtained

directly or indirectly,   as a   result of such violation, pursuant to Title 18, United States Code, Section

982(a)(2)(B). The United States will also seek a forfeiture money judgment for a sum of money

equal to the value    of any property constituting, or derived from, the proceeds the            defendant

obtained directly or indirectly, as a result of Count One.

        2.       Upon conviction of the offense alleged in Count Two, the defendant shall forfeit to

the United States any property, real or personal, involved in the offense, and any property traceable
          Case 1:19-cr-00392-EGS Document 1 Filed 11/26/19 Page 3 of 3




thereto, pursuant to Title 18, United States Code, Section 982(a)(l). The United States will also

seek a forfeiture money judgment for a sum of money equal to the value of any property, real or

personal, involved in Count Two, and any property traceable thereto.

       3.      If any of the property described above as being subject to forfeiture,         as a result   of

any act or omission of the defendant:

               a.      cannot be located upon the exercise of due diligence;

               b.      has been transferred or sold to, or deposited   with,   a   third party;

               c.      has been placed beyond the   jurisdiction of the Court;

               d.      has been substantially diminished in value; or

               e.      has been commingled with other property that cannot be divided without

                       difficulty;

the defendant shall forfeit to the United States any other property of the defendant, up to the value

of the property described above, pursuant to Title 21, United States Code, Section 853(p).

               (Criminal Forfeiture, pursuant to Title 18, United States Code,
       Section 982(a)(1) & (aX2XB); and Title 21, United States Code, Section 853(p))




                                                      A TRUE BILL:



                                                      FOREPERSON.




      RNEY OFTHE W
      FOR THE DISTRICT OF COLUMBIA
